      Case 1:18-cv-07934-ALC-OTW Document 54 Filed 09/16/19 Page 1 of 2




Tilton Beldner LLP                                                           www.tiltonbeldner.com
                                                                                       626 RXR Plaza
                                                                               Uniondale, NY 11556
                                                                          Direct Tel.: (516) 262-3602
                                                                                 Fax: (516) 324-3170
                                                                         jbeldner@tiltonbeldner.com




                                                                September 16, 2019

Via ECF

Hon. Judge Ona T. Wang
U.S. Magistrate Judge
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

  Re: Jacqueline Gray, et al v. Mid-Bronx CCRP Early Childhood Center, Inc. et al
      Index No. 18-CV-7934

Dear Hon. Judge Wang:

         This office is co-counsel in our representation of Defendants Mid-Bronx CCRP Early
Childhood Center, Inc., Concourse Area Housing Corp., Mid-Bronx Council Services, Inc., Mid-
Bronx Senior Citizens Council, Inc., Walton Avenue Senior Housing Development Fund
Company, Inc., Mid-Bronx Housing Development Fund Corporation, Eugene Smilovic Housing
Development Fund Corporation, Concourse Area Housing Corporation, and Water E. Puryear, III,
in this case, and we write on behalf of all parties to respectfully request an extension of the deadline
to complete discovery in this case.

        By way of background, Plaintiff Jacqueline Gray originally commenced this action against
several of the defendant entities, alleging various violations of the Fair Labor Standards Act and
New York Labor Law. On April 19, 2019, Plaintiff filed an Amended Complaint, adding her
husband Darren Gray as a plaintiff in the action. In the Amended Complaint, Plaintiffs corrected
the name of several of the defendant entities which had previously been incorrectly named, and
added three additional entities as defendants in the case. Defendants filed an Answer to the
Amended Complaint on May 9, 2019.

        Over the course of the last several months, the parties have exchanged discovery demands
in accordance with the Case Management Plan entered by the Court on April 4, 2019. In addition,
the parties have worked cooperatively and diligently in our exchange of hundreds of documents,
      Case 1:18-cv-07934-ALC-OTW Document 54 Filed 09/16/19 Page 2 of 2



including timesheets, punch cards, personnel files, pay records, and other relevant documents. In
addition, multiple subpoenas were issued to third parties for records, which have been received.
The parties have also exchanged multiple potential damage calculation spreadsheets, and held two
mediation sessions with mediator Marc Schwartz, Esq., which were productive in nature.
However, despite our good faith efforts, the parties have been unable to reach a resolution in this
case. Although the parties are still discussing potential settlement, and will continue to do so in the
coming weeks, we recognize that completing all outstanding discovery (certain documents have
yet to be exchanged), and conducting at least nine depositions, will be very difficult given the
current October 4, 2019 deadline.

        Given the foregoing, the parties jointly request a 45-day extension of the deadline for
completion of discovery. This is the parties’ first request for an extension. If the request is granted,
the new deadline for the completion of fact discovery would be November 19, 2019. Likewise, the
parties respectfully request that the deadline for expert discovery be extended until December 3,
2019. If Your Honor were to grant the parties’ request, no other future conference dates would be
affected.

       Thank you for your time and consideration regarding this matter.


                                                       Very truly yours,


                                                        _______/S/___________
                                                        Joshua Beldner

CC:    VIA ECF
       Counsel for all parties
